
	
		II
		111th CONGRESS
		2d Session
		S. 3287
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2010
			Mr. Brownback (for
			 himself, Mr. Roberts, and
			 Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To award a Congressional Gold Medal in honor of the
		  recipients of assistance under the Servicemen’s Readjustment Act of 1944
		  (commonly referred to as the GI Bill of Rights) in recognition
		  of the great contributions such recipients made to the Nation in both their
		  military and civilian service and the contributions of Harry W. Colmery in
		  initiating actions which led to the enactment of that Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Achievements of the GI Bill Gold Medal
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The life of Harry W. Colmery of Topeka,
			 Kansas, was marked by exemplary service to his country.
			(2)Harry Colmery
			 served the United States with distinction during World War I as a first
			 lieutenant and pilot instructor in the Army Air Corps.
			(3)Upon his return,
			 Harry Colmery remained involved in issues important to the United States Armed
			 Forces and veterans community through the American Legion, serving as the
			 national commander of the American Legion from 1936 to 1937.
			(4)In 1943, the
			 United States faced an unprecedented number of servicemen and women returning
			 from World War II to civilian life, more than 15,000,000 soldiers, sailors,
			 airmen, and Marines.
			(5)Harry Colmery, and
			 others with the American Legion, helped spearhead efforts to ensure that
			 government programs were in place to ensure that these members of the United
			 States Armed Forces would face an easy transition back to civilian life.
			(6)During a December
			 1943 emergency meeting of American Legion leadership to address these concerns
			 at the Mayflower Hotel in Washington, DC, Harry Colmery crafted the initial
			 draft of the Servicemen’s Readjustment Act of 1944, also known as the GI
			 Bill of Rights.
			(7)This pioneering
			 piece of legislation sought to help GIs buy homes, start businesses, and attend
			 college or technical school upon their return from World War II.
			(8)Due to Harry
			 Colmery’s advocacy, President Franklin D. Roosevelt signed the GI Bill of
			 Rights into law on June 22, 1944.
			(9)In the decade
			 following World War II, more than 2,000,000 eligible men and women went to
			 college using the GI Bill of Rights, and another 5,000,000 received other
			 schooling or job training under the GI Bill.
			(10)From 1944 to
			 1952, the Veterans Administration backed nearly 2,400,000 home loans for World
			 War II veterans due to the GI Bill of Rights.
			(11)The GI Bill of
			 Rights has been heralded as one of the most significant pieces of legislation
			 ever produced by the Federal Government, one that has impacted the United
			 States socially, economically, and politically.
			3.Congressional
			 gold medal
			(a)Presentation
			 authorizedThe Speaker of the
			 House of Representatives and the President pro tempore of the Senate shall make
			 appropriate arrangements for the presentation, on behalf of Congress, of a
			 single gold medal of appropriate design in honor of the recipients of
			 assistance under the Servicemen’s Readjustment Act of 1944 (commonly referred
			 to as the GI Bill of Rights), in recognition of the great
			 contributions such recipients made to the Nation in both their military and
			 civilian service and the contributions of Harry W. Colmery in initiating
			 actions which led to the enactment of that Act.
			(b)Design and
			 striking
				(1)In
			 generalFor purposes of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (referred to in this Act as the
			 Secretary) shall strike a gold medal with suitable emblems,
			 devices, and inscriptions to be determined by the Secretary.
				(2)Obverse and
			 reverseThe obverse of the
			 gold medal shall bear the image of Harry W. Colmery and the reverse shall bear
			 a design emblematic of the Servicemen’s Readjustment Act of 1944 and the
			 achievements of the recipients of assistance under such Act.
				(c)Smithsonian
			 Institution
				(1)In
			 generalFollowing the award
			 of the gold medal in honor of the recipients of assistance under the
			 Servicemen’s Readjustment Act of 1944 under subsection (a), the gold medal
			 shall be given to the Smithsonian Institution, where it will be available for
			 display as appropriate and made available for research.
				(2)Sense of the
			 CongressIt is the sense of
			 the Congress that the Smithsonian Institution should make the gold medal
			 received under paragraph (1) available for display elsewhere, particularly at
			 other appropriate locations selected by the Secretary of Veterans Affairs, the
			 Secretary of Defense, or the Secretary of Education.
				4.Duplicate
			 medalsThe Secretary may
			 strike and sell duplicates in bronze of the gold medal struck pursuant to
			 section 2 under such regulations as the Secretary may prescribe, at a price
			 sufficient to cover the cost thereof, including labor, materials, dies, use of
			 machinery, and overhead expenses, and the cost of the gold medal.
		5.Status of
			 medals
			(a)National
			 medalsThe medals struck under this Act are national medals for
			 purposes of chapter 51 of title 31, United States Code.
			(b)Numismatic
			 itemsFor purposes of section 5134 of title 31, Unites States
			 Code, all medals struck under this Act shall be considered to be numismatic
			 items.
			6.Authority to use
			 fund amounts; proceeds of sale
			(a)Authority To use
			 fund amountsThere is authorized to be charged against the United
			 States Mint Public Enterprise Fund such amounts as may be necessary to pay for
			 the costs of the medals stuck pursuant to this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 authorized under section 3 shall be deposited into the United States Mint
			 Public Enterprise Fund.
			
